Title: To George Washington from Brigadier General James Mitchell Varnum, 15 November 1777
From: Varnum, James Mitchell
To: Washington, George

 

Sir
Fort Mercer [N.J.] 15th Novr. 1777, 6 oClk P.M.

The Firing is universal from the Shipping Batteries &c. We have lost a great many Men to day, a great many of the Officers are killed and wounded. My fine Company of Artillery is almost destroy’d. We shall be obliged to evacuate the Fort this Night. I am your Excellency’s most obdt Servt

J.M. Varnum B.G.


Major Talbut is badly wounded, Major Fleury is wounded also. It is impossible for an Officer to possess more Merit than Major Thayer, who commands the brave little Garrison.

